TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00018-CV



                               Rachea Cunningham, Appellant

                                               v.

 Navarro Regional Hospital, L.P. d/b/a Navarro Regional Hospital; Patricia Sullivan, RN;
                          and Lisa Henderson, RN, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 07-380-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Rachea Cunningham has filed a motion to withdraw her appeal against

appellees Navarro Regional Hospital, L.P. d/b/a Navarro Regional Hospital; Patricia Sullivan, RN;

and Lisa Henderson, RN. We grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a)(1).




                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: March 24, 2011